DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Office Action is in response to Applicant’s Response to Election/Restriction filed 1/24/22.  Applicant elects Species I, claims 1-21, without traverse.  Claims 1-22 are presently pending and claims 1-21 are presented for examination.

Election/Restrictions
Applicant’s election without traverse of Species I, claims 1-21, in the reply filed on 1/24/22 is acknowledged.
Claim 22 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/24/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Regarding claim 7,
Lines 1-2 recite “wherein the first connector includes at least one channel configured to receive a corresponding at least one pin of the second connector” which renders the claim indefinite because claim 7 improperly combines two separate and distinct embodiments of the invention.  Contrary to the embodiment of claim 7, claim 5 (from which claim 7 depends) recites “wherein the first connector includes at least one pin projecting radially into the socket and configured to be received into at least one respective channel of the second connector”.  Claim 7 therefore improperly combines two separate and distinct embodiments of the invention; it is unclear how the first and second connectors each include at least one pin and at least one channel configured to receive a corresponding at least one pin, as defined by configuration of claim 7.  The scope of the claim is unascertainable and therefore deemed indefinite.  Clarification is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 11-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,787,761 to Czarnecki et al. (hereafter “Czarnecki”). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons:
Regarding claim 1,
	The claimed features of the base and removable clothes mover are anticipated by the first clothes mover and second clothes mover, respectively, in claim 1 of Czarnecki.  The remaining feature of the biasing element is met by claim 10 of Czarnecki, wherein it would have been obvious to one having ordinary skill in the art at the time of filing that the limitation defining “the biasing element configured to bias the cover into the closed position” is an obvious variation of the recitation in claim 1 defining “wherein the cover is biased into the closed position”.
Regarding claim 2,
	The claimed features of the base are anticipated by the first clothes mover in claim 2 of Czarnecki.
Regarding claim 11,
	Czarnecki does not use identical language in claiming the features of the cover including a plate, however it would have been obvious to one having ordinary skill in the art at the time of filing that the cover defined by claim 11 is an obvious variation of the cover in claim 1 of Czarnecki.  The selection of a cover that includes a plate constitutes an obvious choice in design, and is therefore rendered prima facie obvious. 
Regarding claim 12,

Regarding claim 13,
	The claimed features of the base are anticipated by the first clothes mover in claim 2 of Czarnecki.

Claims 3, 9, 14, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,787,761 to Czarnecki et al. (hereafter “Czarnecki”) in view of US Pat. 3,648,486 to Rosinski et al. (hereafter “Rosinski”). 
Regarding claim 3,
Czarnecki does not explicitly claim that the first connector includes threads configured to receive corresponding threads of the second connector, however the use of threaded engagement to secure parts is old and well known in the art.  For example, Rosinski teaches a base (34) having a first connector that includes threads to receive corresponding threads of a second connector of a removable clothes mover (35) [Fig. 1-2; col. 2, lines 64-71].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to include corresponding threads on the first and second connectors, as taught by Rosinski, in order to predictably provide a secure connection between the base and removable clothes mover.
Regarding claim 9,

Regarding claim 14,
Czarnecki does not explicitly claim that the first connector includes threads configured to receive corresponding threads of the second connector, however the use of threaded engagement to secure parts is old and well known in the art.  For example, Rosinski teaches a base (34) having a first connector that includes threads to receive corresponding threads of a second connector of a removable clothes mover (35) [Fig. 1-2; col. 2, lines 64-71].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to include corresponding threads on the first and second connectors, as taught by Rosinski, in order to predictably provide a secure connection between the base and removable clothes mover.
Regarding claim 20,
.

Claims 4-5, 15-16, and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,787,761 to Czarnecki et al. (hereafter “Czarnecki”) in view of US Pat. 3,760,951 to Mansfield (hereafter “Mansfield”).
Regarding claims 4-5,
Czarnecki does not explicitly claim that the base is configured to mount the removable clothes mover using a bayonet mount connection, however the use of bayonet mount connections to secure parts is old and well known in the art.  For example, Mansfield discloses a removable coupling between cylindrical parts using a bayonet mount connection, wherein a first connector includes at least one pin (40) projecting radially into a socket and configured to be received into at least one 
Regarding claims 15-16 and 18,
Czarnecki does not explicitly claim that the base is configured to mount the removable clothes mover using a bayonet mount connection, however the use of bayonet mount connections to secure parts is old and well known in the art.  For example, Mansfield discloses a removable coupling between cylindrical parts using a bayonet mount connection, wherein a first connector includes at least one pin (40) projecting radially into a socket and configured to be received into at least one respective channel (20) of a second connector.  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Czarnecki to utilize a bayonet mount connection, as taught by Mansfield, in order to predictably mount the removable clothes mover to the base.

Claims 10 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of U.S. Patent No. 10,787,761 to Czarnecki et al. (hereafter “Czarnecki”) in view of US Pat. 3,805,559 to Waugh et al. (hereafter “Waugh”).
Regarding claim 10,
Czarnecki does not explicitly claim that the first connector includes an aperture to secure a lock element of the second connector to the base, however the use of such an 
Regarding claim 21,
Czarnecki does not explicitly claim that the first connector includes an aperture to secure a lock element of the second connector to the base, however the use of such an aperture and lock element configuration to secure parts is old and well known in the art.  For example, Waugh discloses a washing machine comprising an agitator assembly (20) wherein a first connector includes an aperture (86) to secure a lock element of a second connector, wherein the lock element includes a pair of resilient prongs (72, 74) having legs (76, 78) configured to inhibit withdrawal of the first connector from the second connector [Fig. 2, 4, 6; col. 3, lines 3-38].  Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to modify the device of Czarnecki such that the first connector includes an aperture to secure a lock element of the second connector, as taught by Waugh, in order to predictably provide a secure mounting between the base and the removable clothes mover.

Allowable Subject Matter
Claims 6, 17, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 6,
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, that the biasing element is configured to bias the at least one pin against a lock portion of the least one respective channel to maintain the at least one pin in the lock portion and inhibit rotation of the removeable clothes mover relative to the base.  On this basis claim 6 contains allowable subject matter.
Regarding claims 17 and 19,
Upon a comprehensive search, no available prior art was able to teach or fairly suggest, singly or in combination, that the system further comprises a biasing element configured to bias the at least one pin against a surface of a lock portion of the at least one channel to maintain the at least one pin in the lock portion and inhibit rotation of the removeable clothes mover relative to the base.  On this basis claims 17 and 19 contain allowable subject matter.

Conclusion
See the attached ‘Notice of References Cited’ for a comprehensive list of the closest prior art made of record and not relied upon that is considered pertinent to applicant's disclosure, in particular:
US 3,648,486 to Rosinski et al.
US 4,170,882 to Brenner
US 2004/0016267 to Clark et al.
US 5,784,902 to Pinkowski et al.
US 5,611,221 to Tremel
US 4,920,770 to Dooley et al.
US 2015/0184326 to Seo et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS BUCCI whose telephone number is (571)270-5406. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571) 272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/THOMAS BUCCI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711